ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 4 May 2022 for the application filed 15 October 2020 which claims priority to PCT/JP2019/016313 filed 16 April 2019, which claims foreign priority to JP2018-079016 filed 17 April 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 4 May 2022, with respect to claims 1-18 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-18 have been withdrawn. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a stiffening portion configured to suppress flattening of the cross tube, wherein the cross tube includes an internal space and curved portions that are located closer to corresponding end portions of the cross tube than to corresponding attached portions of the cross tube. the attached portions being attached to the airframe, the stiffening portion is arranged in at least one of internal spaces of stiffened portions that are the curved portions or an internal space of a stiffened portion located between a pair of curved portions, and the stiffening portion includes an enlarged diameter portion which increases in diameter, in a direction orthogonal to an axial direction of the cross tube, by axial fastening power acting in the axial direction of the cross tube and is brought into contact with an inner surface of the stiffened portion, and a fastening portion configured to generate the axial fastening power with respect to the enlarged diameter portion” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-6 depend from claim 1 and are therefore also found allowable.
Regarding Claim 7, the prior art of record fails to disclose or teach “wherein the stiffening member is arranged in at least one of internal spaces of stiffened portions that are curved portions or an internal space a stiffened portion located between a pair of curved portions, the curved portions being located closer to corresponding end portions of the cross tube than corresponding attached portions of the cross tube, the attached portions being attached to the airframe, the stiffening member comprising: an enlarged diameter portion which increases in diameter, in a direction orthogonal to an axial direction of the cross tube, by axial fastening power acting in the axial direction of the cross tube and is brought into contact with an inner surface of the stiffened portion; and a fastening portion configured to generate the axial fastening power with respect to the enlarged diameter portion” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 7 is neither anticipated nor made obvious by the prior art of record.  Claims 8-12 depend from claim 7 and are therefore also found allowable.
Regarding Claim 13, the prior art of record fails to disclose or teach “the cross tube includes end portions, attached portions that are attached to the airframe, and curved portions that are located closer to corresponding end portions than to the attached portions, the stiffening portion is arranged in an internal space of a curved portion of the curved portions or in an internal space of a stiffened portion located between a pair of curved portions, and the stiffening portion includes an enlarged diameter portion which increases in diameter, in a direction orthogonal to an axial direction of the cross tube, by axial fastening power acting in the axial direction of the cross tube and is brought into contact with an inner surface of the curved portion, and a fastening portion configured to generate the axial fastening power with respect to the enlarged diameter portion” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 13 is neither anticipated nor made obvious by the prior art of record.  Claims 14-18 depend from claim 13 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        6 May 2022